Exhibit 10.1


THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW.  THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE PLEDGED,
TRANSFERRED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR DELIVERY OF
AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN
COMPLIANCE WITH THE SECURITIES ACT OR UNLESS SOLD IN FULL COMPLIANCE WITH RULE
144 UNDER THE SECURITIES ACT.


PROMISSORY NOTE
 
$95,000
April 19, 2011

 
FOR VALUE RECEIVED, the undersigned, SENTISEARCH, INC. (the “Payor”), having an
address at 1217 South Flagler Drive, 3rd Floor, West Palm Beach, FL 33401 hereby
promises to pay to the order of Joseph K. Pagano (the “Payee”), with an address
at 1217 S. Flagler Drive, 3rd Floor, West Palm Beach, FL 33401 (or such other
place as the holder of this Note shall specify by written notice to Payor), the
principal sum of Ninety Five Thousand Dollars ($95,000), together with accrued
interest thereon at the rate of six percent (6%) per annum, in such coin or
currency of the United States of America as at the time shall be legal tender
for the payment of public and private debts.


This Promissory Note (“Note”) is issued by the Payor pursuant to an Exchange
Agreement dated April 19, 2011 between the Payor and the Payee (the “Exchange
Agreement”).


1. Payments; Interest.  Payment of the entire outstanding principal amount
hereof shall be due and payable on April 19, 2014 (the “Maturity
Date”), provided, however, that in the event that the Payor shall consummate an
equity financing resulting in net proceeds of $4,000,000 or more to the Payor,
this Note shall become due and payable immediately.    Interest will accrue
beginning on the date of this Note and will continue to accrue on the unpaid
Principal Amount hereof until the Note is paid in full as herein provided. The
payment of interest on the Note shall be made quarterly on the unpaid principal
amount hereof, beginning on June 30, 2011 and continuing until the Maturity
Date. The Company will have no obligation to pay any unpaid Principal Amount or
Interest before the Maturity Date. Notwithstanding the provisions of this Note,
if the rate of interest payable hereunder is limited by law, the rate payable
hereunder will be the lesser of: (a) the rate set forth in this Note; or (b) the
maximum rate permitted by law.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Prepayment. The outstanding principal amount of this Note may be prepaid from
time to time, in whole or in part, without the consent of the Payee and without
premium or penalty.
 
3. Events of Default.  The following shall be deemed events of default
hereunder:
 
(i) The dissolution of the Payor or any vote in favor thereof by the Board of
Directors and shareholders of the Company; or
 
(ii) The Payor's insolvency, assignment for the benefit of creditors,
application for or appointment of a receiver, filing of a voluntary or
involuntary petition under any provision of the United States Bankruptcy Code or
amendments thereto or any other United States federal or state statute affording
relief to debtors; or there shall be commenced against the Payor any such
proceeding or filed against the Payor any such application or petition which
proceeding, application or petition is not dismissed or withdrawn within thirty
(30) days of commencement or filing as the case may be; or
 
(iii) The failure by the Payor to make any payment of any amount of principal
on, or accrued interest under, this Note, as and when the same shall become due
and payable and such failure shall continue uncured for five (5) days; or
 
(iv) The admission in writing of the Payor's inability to pay its debts as they
mature; or
 
(v) The sale by the Payor of all or substantially all of its assets, or the
merger or consolidation by the Payor with or into another corporation, except
for mergers or consolidations where the Payor is the surviving entity or where
the surviving entity expressly accepts and assumes all of the obligations of the
Payor under all of this Note.
 
4. Effect of Event of Default.  Upon the occurrence of any event of default
described in Section 3, the Payee may, at any time after such occurrence,
declare the entire unpaid balance of this Note to be forthwith due and payable,
together with interest accrued thereon, without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived,
notwithstanding anything contained herein to the contrary, provided, that upon
the occurrence of an event of default described in Section 3(ii), the entire
principal amount hereof and interest accrued hereon shall become immediately due
and payable without the necessity for any declaration.
 
5. Miscellaneous.
 
5.1. No forbearance, indulgence, delay or failure to exercise any right or
remedy with respect to this Note shall operate as a waiver or as an acquiescence
in any default, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise thereof or the exercise of any other
right or remedy.
 
 
 

--------------------------------------------------------------------------------

 
 
5.2. The obligations to make the payments provided for in this Note are absolute
and unconditional and not subject to any defense, set-off, counterclaim,
rescission, recoupment or adjustment whatsoever.
 
5.3. This Note shall not be modified or discharged (other than by payment)
except by a writing duly executed by the Payor and the Payee.
 
5.4. The Payor hereby expressly waives demand and presentment for payment,
notice of nonpayment, notice of dis­honor, protest, notice of protest, bringing
of suit, and diligence in taking any action to collect amounts called for
here­under, and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereon, regardless of and without any notice,
diligence, act or omission with respect to the collection of any amount called
for hereunder or in connection with any right, lien, interest or property, if
any, at any and all times which the Payee had or is existing as security for any
amount called for hereunder.
 
5.5. All notices required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given when personally delivered or sent by
registered or certified mail, return receipt requested, postage prepaid, or
overnight mail, to the address of the intended recipient set forth above or at
such other address as the intended recipient shall have hereafter given to the
other party hereto pursuant to the provisions hereof.
 
5.6. If the holder of this Note shall institute any action to enforce the
collection of any amount of principal of and/or interest on this Note, there
shall be immediately due and payable from the Payor, in addition to the then
unpaid sum of this Note, all reasonable costs and expenses incurred by the Payee
in connection therewith, including, without limitation, reasonable attorneys’
fees and disbursements.
 
5.7. This Note and the obligations of the Payor and rights of any holder hereof
shall be governed by and construed in accordance with the laws of the State of
New York applicable to contracts made and to be performed entirely within such
State.
 
5.8. This Note shall be fully enforceable by the Payee, its successors or
assigns.


[The Remainder of this Page is Intentionally Blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Note has been duly executed and delivered by the
undersigned as of the date first written above.
 

 
PAYOR:
         
SENTISEARCH, INC.
           
By:
/s/ Joseph K. Pagano
     
Joseph K. Pagano
     
Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------

 